FILED
                           NOT FOR PUBLICATION                              DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ABC SAND AND ROCK COMPANY                        No. 13-17542
INCORPORATED,
                                                 D.C. No. 2:13-cv-00058-NVW
              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

COUNTY OF MARICOPA;
MARICOPA COUNTY FLOOD
CONTROL DISTRICT; TIMOTHY
PHILLIPS; JANE DOE PHILLIPS;
JACK GUZMAN; JANE DOE
GUZMAN; MIKE JONES; JANE DOE
JONES; ED RALEIGH; JANE DOE
RALEIGH; DEWAYNE JUSTICE;
JANE DOE JUSTICE; MELVIN
MARTIN; JANE DOE MARTIN;
HEMANT PATEL; JANE DOE
PATEL; SCOTT WARD; JANE DOE
WARD; WYLIE BEARUP; JANE DOE
BEARUP; UNKNOWN PARTIES, John
Doe County Employees I-X, Jane Doe
County Employees I-X, John Does I-X,
and Jane Does I-X,

              Defendants - Appellees.




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          page 2
                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                     Argued and Submitted December 9, 2015
                            San Francisco, California

Before:      KOZINSKI, BYBEE and CHRISTEN, Circuit Judges.

      The motions to take judicial notice are GRANTED.

      AFFIRMED with regard to the federal claims for the reasons stated by the

district court. The state law claims are REMANDED to the district court with

instructions to remand to the state court for further proceedings.